EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Schlapkohl on 1/7/22.

The application has been amended as follows: 

 	Claim 1 is amended (see below) and claims 8-20 are canceled.

1. A process for producing a base oil composition particularly adapted for use in oil-base drilling mud compositions comprising:     contacting drilling waste containing an oil-base mud phase with a liquid solvent toproduce a mixture containing liquids and solids;     separating the two phases to produce a solid phase substantially lacking in a liquids phase,and a liquids phase substantially lacking in a solids phase, and     evaporating at least some portion of the components of the liquids phase to remove low molecular weight carbon chain compounds as well as benzene, toluene, xylene, and/or ethyl benzene thereby producing 
     resulting in reduced exposure to low molecular weight carbon chain compounds and benzene, toluene, xylene, and/or ethyl benzene for workers interacting with and otherwiseexposed to the base oil composition during transporting, conditioning or using suchcompositions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:	Following the decision made by the Patent Trial & Appeal Board, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Angela M DiTrani Leff/                                                                                                     Primary Examiner, Art Unit 3674                                                                                                   
/AVI T SKAIST/Examiner, Art Unit 3674